Citation Nr: 1217193	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic right arm/hand disability, to include chronic nerve disorder.
      
2.  Entitlement to service connection for a chronic low back disability, to include chronic nerve disorder.

3.  Entitlement to service connection for a chronic neck disability, to include chronic nerve disorder.

4.  Entitlement to service connection for chronic migraine headaches.

5.  Entitlement to initial compensable evaluations for chondromalcia of right and left knees. 


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to August 1985.  It is noted that the Veteran is currently incarcerated. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2008 rating decision and a June 2009 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On his VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he desired a Travel Board hearing in conjunction with his appeal; and in February 2010, the RO received the Veteran's request for a videoconference hearing.  In a November 2011 letter from the Veteran's attorney, he indicated that he was contacted by email by the Transportation Department of the Texas Criminal Justice System which noted that they would be unable to provide transportation for the Veteran to his appeal.  The Veteran's attorney noted that in the absence of an ability to produce the Veteran for testimony, it had been agreed with the RO that his arguments may be set forth in writing and that if the Veteran were able to testify in person, he could not do much better than he did in drafting his Form 9 and the supporting documentation.  The Board, therefore, concludes that the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

After the case was certified to the Board, the Veteran submitted additional evidence (two affidavits) directly to the Board not accompanied by a signed written waiver of the RO's initial consideration of this additional evidence.  In a March 2012 letter, the Board inquired whether the Veteran wanted to waive his right to have the new evidence considered first by the RO or have the case remanded for RO consideration.  In March 2012, the Board received the signed written waiver of the RO's initial consideration of this additional evidence.  

The issues of service connection for migraine headaches as well as entitlement to initial compensable evaluations for chondromalacia of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  A chronic right arm/hand disability, to include chronic nerve disorder, is not the result of the Veteran's active military service.
      
2.  A chronic low back disability, to include chronic nerve disorder, is not the result of the Veteran's active military service.

3.  A chronic neck disability, to include chronic nerve disorder, is not the result of the Veteran's active military service.


CONCLUSIONS OF LAW

1.  A chronic right arm/hand disability, to include chronic nerve disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A chronic low back disability, to include chronic nerve disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A chronic neck disability, to include chronic nerve disorder, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  An October 2007 letter fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  The October 2007 letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA treatment records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file. 

The Board notes that VA has been unable to obtain medical records identified by the Veteran from Northeast Community Hospital.  The request for medical records was returned as undeliverable.  The Veteran was already aware that the hospital was no longer at the address the Veteran submitted, and he advised he had been informed that the hospital had relocated and would attempt to obtain their new address.  To date, the Veteran has not submitted an authorization form with the correct address which would enable VA to obtain these records on his behalf. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed chronic nerve disabilities. 
 
In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as no competent evidence has been presented showing the possibility that chronic disabilities of the right arm/hand, low back, or neck are related to service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The first question that must be addressed, therefore, is whether chronic disabilities of the right arm/hand, low back, and neck were factually shown during service.  

The Veteran does not contend, and the evidence does not demonstrate, that he suffered from back problems or nerve problems until he was released from service.  The service treatment records are absent complaints, findings or diagnoses of any right arm/hand, low back, or neck problems during service.  On the clinical examination for separation from service, the Veteran's upper extremities, spine, and neck were all evaluated as normal.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical, he specifically denied ever having neuritis.  Thus, there is no medical evidence that shows that the Veteran suffered from chronic disabilities of the right arm/hand, low back, or neck during service. 

With respect to evidence of continuity of symptomatology, as noted above, right hand, low back, and neck disorders were not "noted" during service.  The Veteran does not contend, and the evidence does not demonstrate, that he suffered from right arm/ hand, low back, or neck problems since service.  

In this case, the appellant clearly has current disabilities.  X-rays of the right hand showed mild ulnar deviation of the third, fourth, and fifth digits and mild periarticular ostopenia suggested at the second through fifth metacarpophalangeal joints of the right hand.  X-rays of the cervical spine showed degenerative disc disease (DDD) at C3-4, C4-5 and C5-6 with foraminal encroachment at C4-5 and C5-6 on the right and at C3-4 on the right.  X-rays of the lumbar spine showed straightening of the lumbar curve.  

The remaining question, therefore, is whether there is medical evidence of a relationship between a current disability and the Veteran's active military service.  No medical professional, however, has ever related any of these conditions to the appellant's military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

Thus, the record is absent evidence of in-service incurrence of a chronic right arm/hand, low back, or neck disorder; evidence of continuity of symptomatology; and medical evidence of a nexus between service and currently diagnosed disorders.

In support of his claim, the Veteran has submitted two affidavits in which the authors, J.J. and H.L.W., both indicate that the Veteran suffers from neck, right hand/arm, and low back nerve damage related to injuries while on active duty.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran and J.J. and H.L.W. assert that the Veteran's right arm/hand, low back, and neck disorders are related to his service, as laymen, they are not competent to offer opinions on medical causation and, moreover, the Board may not accept unsupported lay speculation with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic right arm/hand disability, to include chronic nerve disorder, is denied.
      
Entitlement to service connection for a chronic low back disability, to include chronic nerve disorder, is denied.

Entitlement to service connection for a chronic neck disability, to include chronic nerve disorder, is denied.





REMAND

With respect to the issue of service connection for migraine headaches, the appellant contends that he first started having "migraine" headaches while on a field exercise and has continued to experience migraines since that time. 

The appellant's service treatment records indicate that the Veteran complained of headaches in September 1980 and August 1981.  On the Report of Medical History completed in conjunction with his separation physical, he indicated that he had, at some point in time, frequent or severe headaches.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  See McLendon, 20 Vet. App. at 79.  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. 

In that connection, the Veteran has alleged that he has suffered with "migraine" headaches since service.  The Board notes that the Veteran is qualified, as a lay person, to report that he had headaches in service and that the condition has continued to the present.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  He is not, however, competent to provide a medical opinion as to the onset of any current disability.  See Espiritu, 2 Vet. App. at 492.  As the Veteran is competent to testify to observable facts, such as the continuity of symptoms from his time in service to the present, but is not competent to testify as to etiology of a current disability, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue.  

Therefore, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether the Veteran suffers from migraine headaches related to his active duty service.  38 C.F.R. § 3.159(c)(4) (2011). 

With respect to the issue of entitlement to initial compensable evaluations for chondromalcia of right and left knees, the Veteran stated in July 2008  that in late June/early July 2008, his doctor determined that he needed specialized footwear and knee braces and noted that he was scheduled for special treatment in November 2008.  A property pass from the Brace and Limb Clinic notes that the Veteran was issued gel insoles and a knee brace in June 2009.  In a February 2010 statement, the Veteran indicated that his knees were very unpredictable and will lock up without notice, that he is constantly in excruciating pain in both knees, and that normally the range of motion is greatly reduced.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in May 2009 at which time, there was no objective evidence of pain and nearly full motion.  As such, the Board must conclude that the Veteran's February 2010 statement along with the issuance of a knee brace constitute allegations of a worsening of his knee symptoms since he was last examined in May 2009.  Thus, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to ascertain the current status of his service-connected bilateral knee chondromalacia.

Although the Veteran is incarcerated with the Texas Department of Criminal Justice, his incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A (West 2002).  Further, the Court has indicated that even though incarcerated, a Veteran should be accorded the same assistance as his fellow, non-incarcerated Veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to ascertain the severity of his bilateral knee chondromalacia.  The RO is specifically directed to document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claims. 

If the Veteran is able to be scheduled for an examination, the claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's knees exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the knees are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  
  
2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


